DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claims 1 and 3 “the step side face extending upward toward the opening of the jacket body member from the step bottom face inclining outward, forming a plate thickness of the sealing body member is larger than a height of the step side face of the peripheral wall portion;” is grammatically awkward, the examiner suggests “a step side face, wherein the side step face extends upward toward the opening of the jacket body member from the step bottom face and inclines outward, and forming a plate thickness of the sealing body member to be larger than a height of the step side face of the peripheral wall portion;”.
In claims 1 and 3 there are several instances where “the side step face of the peripheral wall portion” should be “the side step face of the peripheral step wall portion”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slightly” in claims 2 and 4 is a relative term which renders the claims indefinite. The term “slightly” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the degree to which the tip side pin is to contact the step bottom face cannot be ascertained.
The term “slightly” in claim 3 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the degree to which the tip side pin is to contact the step side face cannot be ascertained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (WO 2016/072211 A1), US 1018/0272479 A1 will be used as an English equivalent, in view of Kim et al. (KR 10-2011-0088266 A) and Kuo et al. (TW 294810 B1).
Regarding claim 1, Hori teaches:
A method for manufacturing a liquid cooling jacket joining a jacket body member [jacket body (2); figures 1-9B] and a sealing body member [sealing body (3)] through friction-stirring [abstract], 
wherein the jacket body member includes a bottom portion [bottom part (10)] and a peripheral wall portion [peripheral wall (11)] extending vertically upward from a peripheral edge portion of the bottom portion [see figure 4], and is made of a first aluminum alloy [0105], 
the sealing body member seals an opening of the jacket body member [0110 and figures 4 and 5] and is made of an aluminum alloy [0110], 
a rotary tool [tool (F); figure 8b] is a rotary tool  for primary joining for the friction stirring, 
the method comprising; 
a preparation process of forming along an inner peripheral edge of the peripheral wall portion a peripheral wall step portion [wall stepped portion 14)] including a step bottom face [step bottom surface (14a)] and a step side face [step side surface (14b)] extending upward toward the opening of the jacket body member from the step bottom face; 
a placing process of placing the sealing body member on the jacket body member to form a first abutted portion and a second abutted portion [see figures 6A-B], the first abutted portion where the step side face of the peripheral wall portion and an outer peripheral side face of the sealing body member abut each other, and the second abutted portion where a back face of the sealing body member is placed on the step bottom face of the peripheral wall step portion [see figures 6A-B]; and 
a first primary joining process of friction-stirring being performed by moving the rotary tool along the first abutted portion [see figures 8A-B].
Hori does not teach:
the aluminum alloy of the sealing body is a second aluminum alloy having a higher hardness than a hardness of the first aluminum alloy, 
a rotary tool is a rotary tool for primary joining for the friction stirring and includes a base side pin and a tip side pin, 
the base pin has a taper angle larger than that of the tip side pin, and 
the rotary tool includes a pin step portion formed in a staircase shape on an outer circumferential face of the base side pin, 
the step side face extending upward toward the opening of the jacket body member from the step bottom face inclining outward, forming a plate thickness of the sealing body member is larger than a height of the step side face of the peripheral wall portion;
a gap formed between the step side face of the peripheral wall portion and the outer peripheral side face of the sealing body member; and 
the first primary joining process being performed by inserting the tip side pin and the base side pin of the rotary tool that is rotating into the sealing body member and moving the rotary tool along the first abutted portion with the outer circumferential face of the base side pin being in contact with a front face of the sealing body member and with an outer circumferential face of the tip side pin being kept off the step side face of the peripheral wall step portion while having the second aluminum alloy of the sealing body member flow into the gap.
Concerning the rotary tool comprising the base and side tip pins:  
Kim teaches FSW tool (8) comprising tapered shoulder (10) and tapered pin (12), wherein the taper of the shoulder is larger than that of the pin and the shoulder has a staircase shape and wherein the shoulder and pin are rotated and inserted into the workpieces in order to reduce surface burrs, welding defects, and to increase welding speed; page 4 and figures 2, 3, and 5a-c.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Kim FSW tool in order to reduce surface burrs, welding defects, and to increase welding speed.  In doing so, the shoulder and pin would be inserted into the jacket and sealing bodies.
Concerning the hardness difference:
Kuo teaches it is known to use dissimilar material workpieces when making an assembly in order to take advantage of their distinct properties; ln. 14-20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the sealing body from a higher hardness aluminum because it is thinner than the jacket body, is the working surface (see Hori figure 21B), or due to cost and/or availability.   
Concerning the sealing body thickness, inclined step side face, and gap:
Kuo teaches a method of FSW dissimilar material workpieces (210, 230) by forming a slot/gap (232) between a first abutment between slope (248) and unlabeled vertical surface, and a second abutment between lower surface (244) and unlabeled horizontal, wherein the vertical wall is thicker than workpiece (230) due to the addition of reserve material (212).  During FSW the pin is only inserted into the reserve material so that the material from here fills the slot; ln. 14, 72-82, 111-114, 158, and figures 4-6 and 9b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the joint structure of Kuo into Hori in order to weld dissimilar materials and that the reserve material and slope could be placed on either workpiece; minus any unexpected results.  In doing so, the FSW tool would only be inserted into the reserve material on the sealing body so as to not contact the slope of the jacket body.
Regarding claim 2, Hori teaches:
wherein the friction-stirring in the first primary joining process is performed by moving the rotary tool along the first abutted portion with the tip side pin being slightly in contact with a step bottom face of the peripheral wall step portion [see figure 8b].
Regarding claim 5, Hori teaches:
wherein in the first primary joining process, the friction-stirring is performed by moving the rotary tool one round along the first abutted portion [see figure 3].
Regarding claim 6, Hori teaches:
wherein in the preparation process, the jacket body member is formed through die-casting, the bottom portion of the jacket body member is formed in a raised shape with a front face of the bottom portion being raised and the sealing body member is formed in a raised shape with a front face of the sealing body member being raised [0158].
Regarding claim 7, Hori teaches:
wherein a deformation amount of the jacket body member is measured in advance and the friction-stirring is performed while an insertion depth of the base side pin and the tip side pin of the rotary tool is being adjusted in accordance with the deformation amount in the first primary joining process [0163].
Regarding claim 8, Hori teaches:
further comprising a provisional joining process to provisionally join the first abutted portion prior to the first primary joining process [0101].
Regarding claim 9, Hori teaches:
wherein in the first primary joining process, a cooling plate in which a refrigerant medium flows is fixed on a back face of the bottom portion and the friction-stirring is performed while the jacket body member and the sealing body member are being cooled by the cooling plate [0032].
Regarding claim 10, Hori teaches:
wherein a front face of the cooling plate is made to be in face-contact with the back face of the bottom portion [0034].
Regarding claim 11, Hori teaches:
wherein the cooling plate includes a refrigerant passage through which the refrigerant medium flows and the refrigerant passage has a planar shape that corresponds to a moving track along which the rotary tool moves in the primary joining process [0035-0038 and figure 11].
Regarding claim 12, Hori teaches:
wherein the refrigerant passage through which the refrigerant medium flows is constituted by a cooling pipe that is embedded in the cooling plate [0035-0038 and figure 11].
Regarding claim 13, Hori teaches:
wherein in the first primary joining process, the friction-stirring is performed while the jacket main body member and the sealing body member are being cooled by a refrigerant medium being made to flow in a hollow formed by the jacket body member and the sealing body member 0038].
Claims 3, 4, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (WO 2016/072211 A1), US 1018/0272479 A1 will be used as an English equivalent, in view of Kim et al. (KR 10-2011-0088266 A), Kuo et al. (TW 294810 B1), and Okamura et al. (US 2003/0024965 A1.
Regarding claim 3, what Hori, Kim, and Kuo teach is noted in the rejection of claim 1 above, what they do not teach and is not addressed is:
an outer circumferential face of the tip side pin being slightly in contact with the step side face of the peripheral wall step portion while having the second aluminum alloy of the sealing body member flow into the gap.
Hori teaches pin (F2) of tool (F) contacts both workpieces approximately evenly; figure 8B.
Kuo teaches rod (122) of tool (120) only contacts the reserve material, i.e. one workpiece; ln. 111-114.
Okamura teaches pin (2) of tool (1) slightly contacts one of the workpieces; figures 5-7.  
Thus, it has been shown that one of ordinary skill in the would have known that there are three options for pin placement.  One would have been motivated for slightly contacting the inclined step side surface in order to better coalesce the two base materials while still limiting the HAZ in the peripheral wall, to use looser tolerances, to use an existing pin whose profile angle is not ideal, or because it is a known option, minus any unexpected results.   
Regarding claims 4 and 14-18, these claims are addressed in the rejection of claims 2 and 5-13 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735      

/ERIN B SAAD/Primary Examiner, Art Unit 1735